

115 S1921 IS: FSA Loan Guarantee Enhancement Act of 2017
U.S. Senate
2017-10-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II115th CONGRESS1st SessionS. 1921IN THE SENATE OF THE UNITED STATESOctober 5, 2017Mr. Rounds introduced the following bill; which was read twice and referred to the Committee on Agriculture, Nutrition, and ForestryA BILLTo amend the Consolidated Farm and Rural Development Act to increase limitations and authorizations
			 for Farm Service
			 Agency guaranteed loans, and for other purposes.
	
 1.Short titleThis Act may be cited as the FSA Loan Guarantee Enhancement Act of 2017. 2.Increases in limitations and authorizations for guaranteed farm loans (a)Ownership loansSection 305(a)(2) of the Consolidated Farm and Rural Development Act (7 U.S.C. 1925(a)(2)) is amended—
 (1)by striking $700,000 and inserting $3,000,000; and (2)by striking 2000 and inserting 2019.
 (b)Operating loansSection 313(a)(1) of the Consolidated Farm and Rural Development Act (7 U.S.C. 1943(a)(1)) is amended—
 (1)by striking $700,000 and inserting $3,000,000; and (2)by striking 2000 and inserting 2019.
 (c)Authorization for loansSection 346(b) of the Consolidated Farm and Rural Development Act (7 U.S.C. 1994(b)) is amended—
 (1)in paragraph (1)— (A)in the matter preceding subparagraph (A), by striking The Secretary may and all that follows through 2018 and inserting Of the funds of the Commodity Credit Corporation, the Secretary shall deposit into the Agricultural Credit Insurance Fund provided for in section 309 and use from the Fund to make or guarantee loans under subtitles A and B $11,030,000,000 (increased by any applicable inflation percentage in accordance with paragraph (5)) for each of fiscal years 2018 through 2028;
 (B)in subparagraph (A)— (i)in the matter preceding clause (i), by striking $1,200,000,000 and inserting $3,030,000,000;
 (ii)in clause (i), by striking $350,000,000 and inserting $1,500,000,000; and (iii)in clause (ii), by striking $850,000,000 and inserting $1,530,000,000; and
 (C)in subparagraph (B)— (i)in the matter preceding clause (i), by striking $3,026,000,000 and inserting $8,000,000,000;
 (ii)in clause (i), by striking $1,000,000,000 and inserting $4,000,000,000; and (iii)in clause (ii), by striking $2,026,000,000 and inserting $4,000,000,000; and
 (2)by adding at the end the following:  (5)Inflation percentageBeginning with fiscal year 2019, each of the amounts described in paragraph (1) shall be increased for each fiscal year by the percentage (if any) by which—
 (A)the average of the Prices Paid By Farmers Index (as compiled by the National Agricultural Statistics Service of the Department of Agriculture) for the 12-month period ending on August 31 of the immediately preceding fiscal year; exceeds
 (B)the average of that index (as so defined) for the 12-month period ending on August 31, 1996.. (d)Effective dateThe amendments made by this section take effect on October 1, 2017.